Citation Nr: 0731836	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-14 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Winston-Salem, North 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA) dated in March 2004.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was finally denied by an 
unappealed rating decision by the RO in September 1997.  The 
veteran was notified of this decision and did not appeal.

2.  Evidence received since the September 1997 rating 
decision includes a medical diagnosis of PTSD; this is new 
and material as it relates to an unestablished fact necessary 
to substantiate the claim.  


CONCLUSION OF LAW

New and material evidence has been received since the 1997 
rating decision, and the claim of service connection for PTSD 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  In this case, the 
veteran was notified of the VCAA duties to assist by 
correspondence dated in July 2003 and March 2006, consistent 
with Dingess v. Nicholson, 19 Vet. App. 473 (2006) and Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The duty to assist will 
be discussed in the Remand portion of this decision.

Although the RO reopened this claim based on the veteran's 
June 2003 application, the Board, initially, must rule on the 
matter of reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Federal Circuit has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in- service stressor.  38 C.F.R. § 3.304(f) (2007); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).

The Board finds that this claim has been reopened according 
to controlling regulation.  The claim was denied by the RO in 
1997 because there was a lack of diagnosis of PTSD.  Current 
VA medical records dated from 2003 to the present are replete 
with diagnoses of PTSD.  While this is not the only mental 
health diagnosis in the record, the fact that there is a PTSD 
diagnosis relates to an unestablished fact necessary to 
substantiate the claim.  Thus, the claim is reopened.  


ORDER

New and material evidence having been submitted to reopen the 
previously denied claim, service connection for post-
traumatic stress disorder is reopened.


REMAND

Having reopened the claims of service connection for PTSD, 
the Board finds that additional action is warranted under the 
VA's duty to assist as set forth in 38 C.F.R. § 3.159 (2007).  
Specifically, the RO must make an attempt to verify the 
veteran's claimed stressor, that he witnessed the suicide of 
a fellow marine in March 1973.  The veteran has given several 
detailed accounts of this incident, and at least some of his 
diagnoses of PTSD cite this incident as a stressor.  He noted 
that his comrade William Trevina or Trevino committed suicide 
by shooting himself in the head in close proximity to the 
veteran, and that he had to help clean up the remains.  The 
veteran's representative, in May 2007 argument to the Board, 
requested that the RO remand the matter for additional 
records searching of the Marine Corps historical records.  
The representative seeks Morning Reports from C Company, 
Battalion Landing Team, 1st Battalion, Marines, 3rd Division , 
Reinforced.  Here, although the Marine Corps University 
Archives has been contacted and responded with Command 
Chronologies, the Board agrees that an additional search is 
warranted to seek to verify the veteran's stressor.  The 
Board believes that the appropriate records to be searched 
would include those records reflecting line of duty 
determinations and casualty reports.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Marine 
Corps University Archives and request 
copies of any Line of Duty Investigations 
and Personnel Casualty Reports related to 
an individual from the veteran's unit 
named Trevino or Trevina (or similar 
name) who committed suicide in or around 
March 1973 at Camp Schwab, in Okinawa 
while on armory duty.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The AMC/RO should then readjudicate 
the veteran's claim of service connection 
for PTSD, with application of all 
appropriate laws, regulations, and case 
law and consideration of any additional 
information obtained as a result of this 
remand.  If any of the decisions with 
respect to the claim remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


